POLLOCK, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Weston sued Furniture Co. in Mahoning Common Pleas, for injuries received when she was assaulted by an employe of the defendant. Weston bought furniture from defendant on the instalment plan and had been making payment on the furniture. Stafford, in charge of the credit system, went to the home of Weston, and while inquiring about her payments, assaulted her, causing serious injuries. At the close, of Weston’s testimony, the court directed a verdict on motion of defendant. In reversing the judgment, the Court of Appeals held:
1. “An employe is liable for the willful or malicious acts done in the course of the servant’s employment. It is not the principle of law that causes the trouble, but it is the application of the facts, that is, whether the -assault was done while engaged in the employer’s business, or whether the agent has gone outside of his authority. We think it was a question for the jury to determine, under all of the evidence, why this representative of the defendant was attempting to enter the home. The case of R. R. Co. v. Wetmore is not an authority controlling in this case, because the Supreme Court was considering the facts after a jury had determined by their verdict against the plaintiff below. But we are considering the facts where a verdict has been directed.”